EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment 
Objections to claims 1 and 6 for minor informalities are withdrawn in view of the amendments filed 10 May 2021. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 18 is amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.
Claim 18 (amended in part) “… which pushes the flat circular side against the seat that is [[structure]] located within the connector-for-catheter- tubing.” 

Allowable Claims
Claims 1-18 are allowed.


Reasons for Allowance
Applicant’s arguments filed 10 May 2021 regarding Enerson, Jon R. (US 20050257838 A1), Wells; Mark Edward et al. (US 20130245496 A1) and Meyer; James Harvey Moore (US 6311712 B1) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Enerson, the closest art of record, lacks a disc-portion having an annular concave region that extends towards a flat circular side. At most, Enerson describes a gate having a flat circular side that faces towards an inlet, and a stem that faces an outlet (Fig. 1). Motivation is lacking to modify Enerson with a concave region since Enerson arranges a plurality of catch arms to contact the gate on a surface opposite the flat circular side (¶ [0045], projections 24 loosely surround the periphery of the torus 16 limiting the lateral displacement of the seal disc 12). Removing material from disc 12 to create concave regions would change how projections 24 contact the seal disc 12, without providing an advantage. 

Also of record, Mason; Eugene et al. (US 20190078693 A1), discloses a check valve for an IV set (¶ [0002], [0005], [0008], [0020], FIG. 1, IV set 10 having a check valve 100, 200); including a gate having an annular concave region and a stem (¶ [0025], the stem 134 extends downwardly, which can be generally perpendicularly, from the lower surface 132b). However, the annular concave region does not extend towards a flat circular side and instead is part of an umbrella-shaped gate (¶ [0008], umbrella-shaped valve supported within the valve chamber; ¶ [0029], curvature of the dome-shaped ceiling). 

Fujii; Ryoji et al. (US 20090018513 A1) discloses a flow control apparatus for an injection circuit (¶ [0001], [0015], [0032]); including a gate with an annular concave region and a stem (¶ [0054], the valve member 20 includes an umbrella-shaped valve portion 21 and a protruding portion 22; ¶ [0056], Fig. 2A, on the upstream side (reverse side of the umbrella) of the valve portion 21, an annular contact surface 25 is formed). However, Fujii lacks a flat circular side and instead provides a curved or dome-shaped surface opposite the annular concave region (Fig. 2A, valve member 20 is umbrella-shaped). 

Ferguson; Robert (US 20130221255 A1) discloses a valve (¶ [0022] Figs. 8, 9, self-actuating fluid check valve 200); including a gate with an annular concave region (¶ [0022], the one-piece armature 210 may be configured as … an umbrella sealing member). However, Ferguson lacks a flat circular side and instead provides curved surfaces on both upstream and downstream sides of the gate (Figs. 8, 9). 

Wandel; Waldemar (US 20150272605 A1) discloses a pump unit for water jet surgery (¶ [0002], [0006], [0023], FIG. 1, pump unit 10); including a gate with annular concave region and a stem (¶ [0032], between the edge 39 and a central hub portion 40, the plate portion 38 preferably has an annular spring zone 41, which can be formed by an annular groove surrounding the hub 40 remote from the convexly curved side). However, Wandel lacks a flat circular side and instead discloses that both sides of the 

Kellermann; Stefan et al. (US 20180347414 A1), Dille; Mark C. (US 20160312903 A1) Hawes; John E. (US 20110079302 A1) and Johnson; Jerry E. (US 4951707 A) each disclose a valve gate having a disc portion and annular concave region that extends towards a flat circular side. However, these references describe high-pressure applications including a combustion engines or industrial pumps and are unsuitable for the low-pressure flow of a medical valve. 

Sørensen; Thomas et al. (US 20150337973 A1) discloses a centrifugal pump with a non-return valve (¶ [0002], [0004], [0008], [0034], non-return valve 9); including an annular concave region (¶ [0039], the shut-off body 15 is formed from a circular disk and comprises an oblique surface 24). However, Sørensen lacks a flat circular side and instead shows that both upstream and downstream surfaces of the gate are curved or bowed (Figs. 2-5). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781